DETAILED ACTION

Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment received November 23, 2021.  Claims 1-3 and 16 were amended.  Claims 1-16 are present.  
The species under consideration is Formula (1) where at least one of the R1 to R14 groups is amino group and the R1-R14 groups that are not amino are hydrogen atom.  The species reads upon claims 1-4 and 7-16.  Claims 5 and 6 are withdrawn as non-elected claims.  Claims 1-4 and 7-16 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1).
Jarikov teaches organic light emitting devices including a light emitting layer that includes a “first host”, "second host”, and dopant (see abstract as well as full disclosure).
	Regarding claims 1-4, 7-9, and 16, Jarikov teaches “first host” compounds that may comprise a dibenzo[fg,op]naphthacene group (see par. 196 compound number 129).  Any of the listed “first host" polyaromatic hydrocarbon “PAH” groups, of which dibenzo[fg,op]naphthacene example compound where dibenzo[fg,op]naphthacene is selected as a PAH core group for a “first host” compound for the light emitting layer where the core is substituted with at least one diarylamino or dialkylamino group at the bonding location corresponding to instant R1 to R3 or R8 to R10, it would have been obvious to one of ordinary skill in the art to have formed a compound having a dibenzo[fg,op]naphthacene core and substituted with amino group(s), because these components are clearly taught by Jarikov for forming a functional compound according to the disclosure for use in a light emitting layer as “first host" material.  One would expect to achieve a functional amino compound for a light emitting layer of an operational device within the disclosure of Jarikov and the same as compounds defined in instant formula 1 with a predictable result and a reasonable expectation of success.
Regarding claim 2, at least an amino group (see par. 1415 substituents) is considered electron donating.	
Regarding claims 4, 7, 8, and 9, one or more substituent groups including a diarylamino or dialkylamino group may be at any bonding location of a PAH group including dibenzo[fg,op]naphthacene (see par. 1415).  
	Regarding claim 10, an anthracene derivative may be present in the light emitting layer as a “second host” compound (see par. 1498-1513).
	Regarding claims 11 and 12, the claims are product by process claims and Jarikov teaches the required product as discussed above.  Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, Jarikov expressly teaches the wet process of spin coating (see par. 1632) and a vacuum deposition (see par. 1631) for forming a luminescent layer.
	Regarding claims 13-15, Jarikov teaches devices comprising an element as claimed (see figures 1-3 and par. 2-5, 20).
Further regarding the description of the instant formula (1) compound as a "luminescent compound" or “light emitting material”, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Additionally, the "first host" compounds are described as having emission spectra (see par. 1479).  Also, the Office notes that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-4 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Jarikov (US 2004/0076853 A1).


    PNG
    media_image1.png
    174
    320
    media_image1.png
    Greyscale
.
In the formula, L1 to L4 may be an aromatic hydrocarbon group among other possibilities (see par. 54).  The compound may have at least one amine group as variables “m” and “n” are defined as m+n is an integer of 1 to 8 (see par. 49).  “Z” may be A1 and an A1 may be a substituted or non-substituted aromatic hydrocarbon (see par. 50-51).  Oh et al. does not exemplify the specific aromatic hydrocarbon group dibenzo[fg,op]naphthacene.  Jarikov teaches in analogous art dibenzo[fg,op]naphthacene is a polyaromatic hydrocarbon group in the analogous art of EL devices (see par. 196).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have formed an Oh formula and to have selected the core "Z" group as a dibenzo[fg,op]naphthacene polyaromatic hydrocarbon as taught by Jarikov as a known polyaromatic hydrocarbon group in the art.  One would expect to achieve a functional amine compound within the teachings of Oh and Jarikov with a predictable result and a reasonable expectation of success.  Further, it is noted by the Office that applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	Regarding claim 2, the amino groups of the amine formula are considered electron donating.
	Regarding claims 1, 4 and 7-9, in the Oh formula, Z is divalent and may attach to the amino groups at any bonding location of the Z group including positions that correspond to instant R1 to R3 and R8 to R10 locations.
Regarding claim 10, Oh et al. teaches a second host material and luminescent dopant for the light emitting layer, but does not specifically teach including an anthracene derivative in the light emitting layer.  Jarikov teaches in analogous art an anthracene derivative may be in a light emitting layer as a “second host” compound (see par. 1498-1513).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an anthracene compound in the light emitting layer of a device according to Oh, because one would expect an anthracene derivative to be similarly useful as a light emitting layer material in a device according to Oh.  One would expect to achieve a functional light emitting layer including an anthracene compound as taught by Jarikov with a predictable result and a reasonable expectation of success.  Further, case law holds that the selection of a known material based on its suitability Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding claims 11 and 12, the claims are product by process claims and Oh in view of Jarikov teaches the required product as discussed above.  Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claims 13-15, Oh teaches devices emitting light as claimed (see par. 5-8).
Further regarding the description of the instant formula (1) compound as a "luminescent compound" or “light emitting material”, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Additionally, the Oh compounds are described as having emission spectra (see par. 57-58).  Also, the Office notes that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
The amendment filed 11/23/2021 added the limitation that at least one of R1 to R3 and R8 to R10 is an electron donating group.  The current species that is under consideration is where at least one R1 to R14 is amino group.   Amino group is recited as an electron donating group in instant claims 2 and 3.  Accordingly, the addition of the words “electron donating substituent” does not distinguish the amended claims from the applied prior art as amino groups are taught.  Furthermore, the core dibenzo[fg,op]naphthacene may be substituted any location including locations corresponding to instant R1-R3 and R8-R10.  While the prior art may not use the precise words “electron donating substituent”, at least amino groups are taught and are considered necessarily to meet the limitation of an electron donating substituent.  Further, where the Patent Office has reason to believe that a functional limitation (i.e., electron donating) asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
On page 9 of the remarks, applicant argues the specification teaches a shortened wavelength and increase of blue color purity for derivatives with an electron donating group.  The cited page 29 of the specification does not describe specific comparative experimental data and is not considered sufficient to establish unexpected, improved results.
Applicant argues Jarikov does not teach specifically where a substituent is located in order to be electron donating.  In response, the office submits the taught dialkylamino or any location of the polyaromatic hydrocarbon core (dibenzo[fg,op]naphthacene) as taught by Jarikov.  Applicant also argues Jarikov does not teach an expectation of success for improving blue color purity and is silent with respect to light emission and wavelength.  In response, Jarikov renders obvious compounds for a light emitting layer of a light emitting device the same as claimed by applicant and same/similar compounds are considered to have same/similar properties such as capability of light emission.  Note that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.   Applicant has not shown that PAH compounds as taught by Jarikov are not capable to provide emission.  The presence of substituted dibenzo[fg,op]naphthacene derivatives as taught by Jarikov for use in a luminescent device meet the structural requirements of a device as claimed.  All recited components and structural elements as recited are rendered obvious by Jarikov as described in the rejection.  In response to applicant's argument that color purity and electron donating groups are not expressly discussed by Jarikov, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding the rejection over Oh in view of Jarikov, applicant argues on page 10 that there is no direction to locate the amine in the positions as claimed and there is no indication of how to tune the emission wavelength.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The teachings of Oh in view of Jarikov renders obvious substitution at any location of the dibenzo[fg,op]naphthacene core.  MPEP 2123 sets forth “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.   The office also notes that MPEP 716.01(c) states “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”.   There is no discussion of specific experimental evidence of unexpected or superior results for specifically substituted derivatives in comparison to derivatives without the specific substitution pattern.  Additionally, MPEP 716.02)b) states that any “evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)” and applicants “have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992)”.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., Thin Solid Films, 520, (2011), pages 95-100 discusses the substituent effect of electron donating groups on OLED performance and the development of blue light emitting materials.  The reference is considered relevant to the field of the endeavor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786